         Case 3:14-cv-01620-RAM Document 210 Filed 03/04/21 Page 1 of 1




                United States Court of Appeals
                                 For the First Circuit
                                    _____________________

No. 19-2249
                                LUZ GONZÁLEZ-BERMÚDEZ,

                                        Plaintiff, Appellee,

                                                 v.

                     ABBOTT LABORATORIES P.R. INC.; KIM PÉREZ,

                                      Defendants, Appellants.

                                      __________________

                                           JUDGMENT

                                      Entered: March 3, 2021

        This cause came on to be heard on appeal from the United States District Court for the
District of Puerto Rico and was argued by counsel.

        Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
judgment of the district court is affirmed in part and reversed in part, and the matter is remanded
for a new trial consistent with the opinion issued this day. No costs are awarded.


                                                      By the Court:

                                                      Maria R. Hamilton, Clerk


cc: Hon. Juan M. Perez-Gimenez, Maria Antongiorgi Jordan, Clerk, United States District Court
for the District of Puerto Rico, Jose Francisco Benitez-Mier, Virginia A. Seitz, Ricardo F. Casellas-
Sanchez, Carla S. Loubriel, Alberto J. Bayouth-Montes, Carlos M. Vergne Vargas, Juan Rafael
Gonzalez-Munoz, Juan Carlos Nieves-Gonzalez
